Citation Nr: 1525233	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for stomach problems (acid reflux), to include as secondary to service-connected anxiety disorder, not otherwise specified (NOS), with history of alcohol dependence, in full sustained remission.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

During the period of the appeal, the RO granted service connection for anxiety disorder NOS, with history of alcohol dependence, in full sustained remission (previously denied as PTSD and anxiety/depression).  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Based on the probative evidence of record, stomach problems, were not related to any incident of active military service, and were not secondary to service-connected anxiety disorder NOS, with history of alcohol dependence, in full sustained remission.


CONCLUSION OF LAW

The criteria for service connection for stomach problems, to include as secondary to service-connected anxiety disorder NOS, with history of alcohol dependence, in full sustained remission, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in January 2011 and July 2013.

The duty to assist has also been met.  VA has obtained the Veteran's service treatment records (STRs), VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362 (2001).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482 (2000).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that he is entitled to service connection for stomach problems, to include as secondary to service-connected anxiety disorder NOS, with history of alcohol dependence, in full sustained remission.

The Veteran satisfies the first threshold element of service connection, a current disability.  In an August 2011 Compensation and Pension (C&P) examination, the Veteran was diagnosed with gastroesophageal reflux disease (GERD) status post Nissen fundoplication with residuals.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  In a September 1967 STR, it was noted that the Veteran was experiencing cramping, gastric pain, and complained of stomach problems.

The Board finds, however, that the Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  

In a February 1989 private treatment record, the Veteran reported that he had abdominal pain and fullness in his epigastrium and right upper quadrant, almost daily, for the past three months.  He noted that there was no pattern to the pain and that he had diarrhea frequently.  He denied stress and nausea, but noted that he had slight gas and bloating.  In a subsequent February 1989 private treatment record, an upper GI series showed an active duodenal bulb ulcer.  A November 1991 private treatment report noted "excruciating" pain in the right upper quadrant a month ago with sharp epigastric pain that lasted seconds.  

A May 1995 private treatment report noted reflux esophagitis for over two years.  The Veteran also reported a history of feeling like food was sticking in his distal esophagus.  He noted that he had more problems over the last three months.  The Veteran reported that he was a nonsmoker, did not use alcohol heavily, and was not a heavy caffeine user.  An October 1995 private treatment report noted reflux-heartburn had continued and that the Veteran had severe scope positive erosive esophagitis carotid episodes in the postprandial right upper quadrant with cramping abdominals.  In March 1996, the Veteran underwent a Nissen fundoplication.

A February 2011 VA treatment report noted that the Veteran complained of nausea one to two times per year that was very distressful to him since he had a history of hiatal hernia repair.  The report noted possible ulcer or mechanical obstruction with GI symptoms.  A March 2011 VA medical treatment report noted that the Veteran had an endoscopy and the impression was that a Nissen fundoplication was found.  The wrap appeared intact, although it could have loosened a little causing recurrent reflux.  The report noted that the Veteran's esophagus, stomach, and duodenum were all normal.

In an August 2011 C&P examination report, the Veteran noted he had current symptoms of epigastric burning and intermittent nausea.  He was being treated with promethazine suppositories, omeprazole, and ginger capsules.  It was noted that his response to this treatment was good.  The Veteran reported that he used alcohol heavily for 10 years following military service but denied alcohol use for some time.  The Veteran was diagnosed with GERD status post Nissen fundoplication with residuals.  The VA examiner opined that the Veteran's current stomach problems were not caused by or the result of the stomach issues he had during active service.  The examiner's rationale was that the Veteran had an isolated visit for cramping and gastric pain during active service.  There was no ongoing care and on his July 1970 Report of Medical Examination for separation, the Veteran's health was noted to be normal and the Veteran wrote that his physical condition had not changed.  The VA examiner noted that there was no medical evidence linking the Veteran's current stomach problems to his military service.  

In a July 2013 C&P examination report, the Veteran was diagnosed with GERD.  The VA examiner noted that a review of the Veteran's records showed no treatment of or complaints for GERD.  The examiner noted that in March 2011, the Veteran underwent an upper GI endoscopy due to suspected GERD recurring for 15 years after Nissen fundoplication.  Results were negative with evidence of a Nissen fundoplication found in the cardia that appeared intact.  The Veteran complained of frequent nausea episodes relieved by ginger caps.  He stated that he started drinking heavily in Vietnam, and later stopped in 1980, but the nausea effect continued.  The Veteran thought that the nausea was a result of his alcohol use.  The Veteran reported that his drinking was the result of his service in Vietnam and his upper GI condition was the result of his drinking.  He noted that his stomach was touchy ever since drinking and the stress of potentially having to talk about his experiences in Vietnam led to his symptoms.  The Veteran had not been getting mental health treatment as he feared the consequences of pharmacological treatment.  

The VA examiner opined that the Veteran's stomach problems were less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The rationale was that GERD is related to organic changes in the function/competencies of the GI tract itself and is not known to be the result of other diseases such as mental health conditions.  The examiner also opined that it was less likely than not that the Veteran's stomach problems had been aggravated beyond the natural progression by his service-connected anxiety disorder NOS, with history of alcohol dependence, in full sustained remission.  The rationale given was that GERD is due to the organic changes in the function/competencies of the GI tract itself and is not known to be the result of other diseases such as mental health conditions.

In an August 2013 C&P addendum opinion, it was noted that the earliest documentation for treatment of stomach ulcer and GERD symptoms was in the early 1980s.  The Veteran underwent a Nissen procedure in the 1990s and in March 2011 had an upper GI endoscopy that showed negative results with evidence of Nissen fundoplication in the cardia, which appeared intact.  The Veteran had symptoms of nausea and was being treated with omeprazole.  It was noted that the July 2013 C&P examination report only provided an opinion regarding aggravation regarding the Veteran's current mental health symptoms impact on GERD but did not address the Veteran's history of alcohol dependence or give an opinion on direct service connection.  The examiner noted that when he previously opined, in the July C&P examination report, that that GERD is not due to the organic changes related to organic changes in the function/competencies of the GI tract itself and is not known to be the result of other diseases such as mental health conditions, by logical extension, this interpretation would include other mental health conditions such as chemical dependency and alcoholism.  The Board notes that the addendum opinion never addressed direct service connection.

In a December 2013 C&P addendum opinion, the VA examiner opined that it was less likely as not that the Veteran's current stomach problems were related to stomach/epigastric complaints during active service.   The rationale given was that GI complaints are common and are usually transient.  Based on the available information, the Veteran denied these symptoms at the time of his discharge from active duty and did not report persistent problems with stomach symptoms until more than 10 years after discharge.  

The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the negative nexus opinions, service connection on a direct basis is not warranted.

The Veteran claims that while in Vietnam, he started drinking a lot to try and ease the trauma of war.  His heavy drinking continued for about ten years after his separation from active service until he had to quit because of stomach problems.  The Veteran noted that he continued to have stomach problems as a result of his previous drinking.  During his August 2011 C&P examination, the Veteran asserted that his stomach problems were related to his mental health condition and alcohol use.  Thus, the Board will analyze the Veteran's claim under secondary service connection as well.

The Veteran satisfies the first threshold element of secondary service connection, a current disability; he has been diagnosed with gastroesophageal reflux disease (GERD) status post Nissen fundoplication with residuals.

The Veteran fails to satisfy the second threshold element of secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 439.  In the December 2013 C&P addendum opinion, the VA examiner opined that the Veteran's stomach problems were less likely than not proximately due to or the result of his service-connected anxiety disorder NOS, with history of alcohol dependence, in full sustained remission.  The examiner noted that it was not clear that the Veteran currently had GERD.  The EGD in 2011 showed an intact fundoplication and no abnormalities of the esophagus, which suggested that reflux was successfully prevented by his surgery.  The examiner noted that the Veteran may have current GI symptoms, although treatment notes suggested that the problem may be primarily nausea, but there did not appear to be any confirmatory information that the Veteran had esophageal reflux.  

The VA examiner further noted that GERD is the result of an anatomic incompetence of the lower esophageal sphincter (LES).  It is not caused by drinking alcohol or by stress.  However, GERD causes irritation, erosions, and even ulcers in the esophagus.  If the Veteran has an incompetent LES, resulting in GERD, the addition of alcohol to the stomach contents refluxing into the irritated esophagus could certainly temporarily increase the associated discomfort.  However, according to the Veteran, he quit drinking alcohol in the 1980s.  The examiner noted that stress does not cause GERD.  She explained that alcohol dependence does not have any impact on the organic changes in function/competencies of the GI tract itself.  An incompetent LES is not worsened by alcohol dependence.

The VA examiner further opined that the Veteran's service-connected anxiety disorder, NOS, with history of alcohol dependence, did not aggravate GERD with history of ulcer.  As explained previously, the rationale for the examiner's opinion was that the presence of alcohol in the stomach contents refluxing into the esophagus can cause increased symptoms temporarily, as can the presence of acid-containing foods, coffee, and other food items.  However, the process of reflux is related to the physical structure of the LES.  That is not aggravated by alcohol.  The reason Nissen fundoplication works in the treatment of GERD is that it provides an effective esophageal sphincter, in place of the structurally incompetent original LES.

The Board has not overlooked the Veteran or his wife's statements with regard to the etiology of his stomach problems.  In a January 2011 statement, the Veteran's wife wrote that when the Veteran left active service, he drank alcohol heavily.  She wrote that the Veteran did not drink heavily before entering into active service.  She noted that the Veteran started having stomach problems after active service including an ulcer and acid reflux.  

In a March 2011 statement, the Veteran wrote that he started drinking heavily in Vietnam to ease the trauma of the war.  He noted that his heavy drinking lasted for about ten years, till 1980, until he had to quit because of stomach problems.  He wrote that he continued to have stomach problems even after he quit drinking and in March 1996 had to have surgery for acid reflux.  

In his November 2013 VA Form 9, Substantive Appeal, the Veteran wrote that he did not mention stomach problems on his July 1970 discharge examination because his heavy drinking had just begun and it took years for it to affect his stomach.  

Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the Veteran's currently diagnosed stomach disability is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

As such, the objective medical findings and opinions provided by the VA examiners have been accorded greater probative weight and outweigh the lay statements of etiology.

Based on the above analysis, the Board concludes that the preponderance of the evidence is against granting service connection, on either a direct or secondary basis, for stomach problems.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for stomach problems is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


